DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, drawn to claims 1-7, 9-16 in the reply filed on 05/31/2022 is acknowledged. The claims drawn to Group II have been cancelled by the applicant and claim 8 drawn to Species A is withdrawn. Claims 1-7 and 9-16 are examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 has/have been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 520, shown in Figs. 5-11, is not disclosed in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1-7, and 9-16 are objected to because of the following informalities: 
Claim 1, lines 2 and 8: Please amend all three instances of “the device” to recite “the nanopore device”. 
Claims 2-7, and 9-16: Please amend the preamble of each dependent claim to recite “The nanopore device of claim…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the target related guide RNA (gRNA)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0327874 A1) in view of O’Halloran (US 2011/0294685 A1).
Regarding claim 1, Liu discloses a nanopore device for detecting charged biopolymer molecules, wherein the device defines a nanochannel (bio-molecule charge detection device with a nanochannel [abstract; Paras. 0037-0038; Figs. 1A-4]), the device comprising:
a first gating nanoelectrode addressing a first end of the nanochannel (first ‘gating’ electrode 124a is shown at the first end of the nanochannel 110, this biasing electrode is also shown in Figs. 2A-4 [Para. 0023; Paras. 0044-0045 discussing applying a gating potential; Figs. 1-4]); 
a second gating nanoelectrode addressing a second end of the nanochannel opposite the first end (second ‘gating’ electrode 124b is shown at the second end of the nanochannel 110 opposite the first end; this biasing electrode is also shown in Figs. 2A-4 [Para. 0023; Paras. 0044-0045 discuss applying a gating potential; Figs. 1-4]);
a first sensing nanoelectrode addressing a first location in the nanochannel between the first and second ends (any of electrodes 128a, 120, or 128b in Fig. 1, or the intermediate electrodes between the biasing/outer electrodes shown in Figs. 2A-4 meet the limitations of “a first sensing nanoelectrode”, the channel is a nanochannel and thus the electrode are in the nanoscale as well and thus meet the limitations of a “nanoelectrode” [Paras. 0023, 0038; Figs. 1-4]).
Liu is silent on the use of a biopolymer probe and thus fails to expressly teach “a first biopolymer probe coupled to an interior surface of the device defining the channel”. 
O’Halloran discloses sensing strategies for nucleic acid detection in biosensors [title]. O’Halloran teaches that nanosensors that can sense changes in the charge at or near their surface or across a nanogap or nanopore at least in part due to the target molecule binding to a probe immobilized on or near the nanostructure provides a method of ultra-sensitive detection without or with limited use of the need for expensive labels [Para. 0032]. O’Halloran further teaches wherein a nucleotide polymer probe, or a synthetic nucleotide polymer, such as PNA, Morpholinos, etc., are immobilized on the nanostructures and the build-up of target molecules binding to the probe can cause an increase in charge density at the surface of the nanosensor due to the charge of the probe [Para. 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu such that the nanochannel includes a biopolymer probe bonded to the surface of the nanochannel because O’Halloran teaches that immobilizing a probe that is complementary to the target biopolymer provides an ultra-sensitive detection method without the use of expensive labels due to an increase in charge density that forms at the surface when the probe interacts with the target biopolymer [Paras. 0032-0033]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 2, the limitations of this claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [See MPEP 2115]. Since the claim further limits the biopolymer (material worked upon) but fails to limit the nanopore device (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 3, the limitation “a first potential directs flow of the charged biopolymer molecules from the first gating nanoelectrode to the second gating nanoelectrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations. 
Regarding claims 4-5, the limitations “wherein the first and second gating nanoelectrodes are also operable to generate a second potential across the nanochannel to direct flow of the charged biopolymer molecules through the nanochannel”, of instant claim 4, and “wherein the second potential is opposite the first potential”, of instant claim 5, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations.
Regarding claims 6-7, the limitations “wherein the second potential directs flow of the charged biopolymer molecules from the second gating nanoelectrode to the first gating nanoelectrode”, of instant claim 6, and “wherein the first and second gating nanoelectrodes are also operable to alternatively generate the first and second potentials across the nanochannel to direct alternating flow of the charged biopolymer molecules through the nanochannel between the first and second gating nanoelectrodes”, of instant claim 7, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations.
Regarding claim 12, the limitations "is integrated into microfluidic device, a nanofluidic device, a nanodevice, or a lab-on-chip device" is a statement of intended use that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including microfluidic, nanofluidic, nanodevice, or lab-on-chip devices. However, Liu expressly discloses wherein the nanochannel device is integrated into a microfluidic, nanofluidic, and/or lab-on-chip device as shown in Figs. 1A-1B and 3-4 [Para. 0031; Figs. 1A-4]).
Regarding claim 13, the limitations "wherein the nanopore device is integrated into an all-in-one device for extraction and sensing of a target biopolymer" is a statement of intended use that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including all-ion-one devices for extraction and sensing of a targeted biopolymer. However, Liu expressly discloses wherein the nanochannel device is integrated into a microfluidic, nanofluidic, and/or lab-on-chip device as shown in Figs. 1A-1B and 3-4 that is able to extract and analyze the biopolymer as it passes through the nanochannel [Paras. 0020, 0031; Figs. 1A-4]).
Regarding claim 14, the limitations of this claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [See MPEP 2115]. Since the claim further limits the targeted biopolymer (material worked upon) but fails to limit the nanopore device (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 15, the limitations "wherein the nanopore device is integrated into a liquid biopsy panel platform to perform detection without biomolecule amplification or use of PCR" is a statement of intended use that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including liquid biopsy panel platforms. 
Regarding claim 16, the limitations “configured to detect hybridization of a charged biopolymer molecule to the first biopolymer probe based on tunneling current, transverse tunneling current, or capacitive change” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the device of Liu is modified O’Halloran to comprise a biopolymer probe immobilized on the surface of the electrodes/nanochannel. O’Halloran teaches that nanosensors that can sense changes in the charge at or near their surface or across a nanogap or nanopore at least in part due to the target molecule binding to a probe immobilized on or near the nanostructure provides a method of ultra-sensitive detection without or with limited use of the need for expensive labels [Para. 0032]. O’Halloran further teaches wherein a nucleotide polymer probe, or a synthetic nucleotide polymer, such as PNA, Morpholinos, etc., are immobilized on the nanostructures and the build-up of target molecules binding to the probe can cause an increase in charge density at the surface of the nanosensor due to the charge of the probe [Para. 0033]. Liu as modified by O’Halloran therefore teaches the functional limitations of the claim. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and O’Halloran, as applied to claim 1 above, and further in view of Heron et al. (WO 2018/060740 A1).
Regarding claim 9, modified Liu discloses the limitations of claim 1 as discussed previously. 
Liu and O’Halloran discuss the electrolyte solution in generic terms and fail to expressly teach the composition of the electrolyte solution. Modified Liu therefore fails to teach the device “comprising a buffer selected from the group consisting of KCl, LiCl, and deionized (DI) water”. 
Heron discloses a method for biopolymer detection by guiding through a nanopore [abstract]. Heron teaches that methods are typically carried out in the presence of charge carriers such as alkali metal salts, halide salts, for example chloride salts such as potassium chloride [Pg. 80, Para. 2]. 
It would be obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to substitute generic electrolyte solution disclosed by Liu with a solution comprising KCl because Heron teaches that it is known to utilize alkali metal chloride salts such as KCl as charge carriers in nanopore sensing devices [Pg. 80, Para. 2] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one electrolyte/buffer solution for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. 
Regarding claim 11, modified Liu discloses the limitations of claim 1 as discussed previously. 
Liu and O’Halloran are silent on the immobilization of dCas9 and thus fail to expressly teach wherein the device is configure to perform target sequencing of biopolymers using “immobilized a dCas9 protein and the target related guide RNA (gRNA)”. 
Heron discloses a method for biopolymer detection by guiding through a nanopore [abstract]. Heron teaches wherein a Cas9 probe can be used with a related complex known as a guide RNA whereby the complex forms a probe that can be used to detect a corresponding sequence of DNA [Pgs. 87-90, Examples 2-3; Pgs. 108-111, Examples 4-5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the immobilized probe disclosed by modified Liu with a dCas9 protein with a related guide RNA because Heron teaches that such complex can be used as a probe for target sequencing of biopolymers [Pgs. 87-90, Examples 2-3; Pgs. 108-111, Examples 4-5] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one immobilized probe for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and O’Halloran, as applied to claim 1 above, and further in view of Chen et al. (X Chen, GM Roozbahani, Z Ye, Y Zhang, R Ma, J Xiang, X Guan, Label-free detection of DNA mutations by nanopore analysis, ACS Appl. Mater. Interfaces 10 (2018) 11519-11528).
Regarding claim 10, modified Liu discloses the limitations of claim 1 as discussed previously. 
Liu and O’Halloran are silent on the use of an endonuclease enzyme and thus fail to expressly teach wherein the device is configure to “detect a point mutation in a biopolymer using an endonuclease enzyme”. 
Chen discloses a method for detecting DNA mutations using a nanopore device [title]. Chen teaches that a nuclease enzyme can be used to detect a mutation within a DNA structure wherein in the absence and the presence of a nuclease enzyme, a highly sensitive nanopore biosensor for DNA mutation is formed. Chen teaches that the nuclease cleaves mismatched DNA into shorter fragments, allowing analysis of longer DNA sequences as compared with a hybridization-based nanopore assay. Chen further teaches that because of the excellent mismatch recognition capability of the nuclease, the use of the enzyme could be utilized to detect various types of DNA mutations including base substitution, deletion, and insertion [Conclusions]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to include an endonuclease enzyme because Chen teaches the use of an endonuclease enzyme allows for the detection of various types of DNA mutations including base substitution, deletion, and insertion, and allows for the analysis of longer DNA sequences as compared with a hybridization-based nanopore assay [Conclusions]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. The simple substitution of one known element for another (i.e., one probe compound for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., including an endonuclease enzyme would provide the predictable result of enabling the detection of DNA mutations) [MPEP 2143(A)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Afzali-Ardakani et al. (US 20120193237 A1) disclose a nanochannel device wherein the electrodes comprise an organic coating that forms bonds with the biopolymer to control translocation. Hibbs et al. (US 20080041733 A1) disclose the use of AC voltage to modulate translocation of the biopolymer back and forth through the nanopore. Ohura (US 20140158540 A1) and Royyuru (US 20120322055 A1) discloses a nanopore sensor that comprises various biasing and sensing electrodes. Soares et al. (US 20150204840 A1) disclose the use of biopolymer probes in nanopore sequencing devices. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795